Citation Nr: 1101715	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease, 
status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1992.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Veteran testified at a hearing at the RO before the 
undersigned in November 2010.  A transcript of the proceeding is 
of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2004, the Veteran complained of chest and left arm 
pain.  The diagnoses were coronary atherosclerosis, unstable 
angina, congestive heart failure, not otherwise specified, old 
myocardial infarction, and hypertension, not otherwise specified.  
He underwent left cardiac catherization.  He contends that he has 
had heart disease for a very long time.  

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.  Under the 
circumstances of this case, the Board finds that medical 
examination and an opinion by an appropriate physician would be 
helpful in resolving the claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA 
examination by an appropriate physician.  The 
entire claims file must be made available to 
the physician designated to examine the 
Veteran, and the report of examination should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify any 
current heart disease.  With respect to each 
diagnosed disability, the physician should 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is medically related to service.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

